DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figures 1A and 1B have numeral 20 referred to as “support region” is pointing to two different elements. In other words numeral 20 is pointing to the same region referred to with numeral 24 (base support region).
The same issue re-occurs with regards to numeral 160 referred to as “support member” pointing to two different members between figures 1A and 1B.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjacent standing surface members have a convex profile” (claim 17) and “accumulated material” (Claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite “the upper support member and the first lower support member respectively engaging the elevated support region and the base support region to support the ladder system” and “the elevated support region is captured between, and retained by, the upper support member and the safety strap apparatus” respectively; the above recitations raises indefiniteness because in 
Claims 5 and 6 recites “a pair of inwardly-angled engagement regions for engaging an inside corner of the elevated support region” and “the pair of inwardly angled engagement regions define a channel having a stepped profile with a plurality of paired engagement surfaces”; the above recitations raises indefiniteness because the recitation in claim 5 suggests that the regions referred to as inwardly-angled are 320A since they engage an inside corner as shown in fig. 3A of the current application; however, the recitation in claim 6 of the inwardly angled regions having “a channel (322) having a stepped profile (326, 327) with a plurality of paired engagement surfaces” suggests that the regions referred to as inwardly-angled are 320C as shown in fig. 3C. In light of the above described contradiction, claims 5-9 will be examined as best understood. 
Claim 17 recites “the adjacent standing surface members have a convex profile for directing accumulated material”; this recitation raises indefiniteness firstly because the lack of illustration of both the “convex profile” and the “accumulated material” makes it difficult for the examiner to appreciate the above limitation. 
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker, US (2018/0187489).
In regards to claim 1 Parker discloses:
A configurable ladder system (fig. 30), comprising: a first pair of elongated side rails (12 and 14) being coupled via a plurality of intermediate rungs (11s) and comprising a first upper end region (upper end region of 12 & 14) with an upper support 

    PNG
    media_image1.png
    834
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    817
    media_image2.png
    Greyscale

	In regards to claim 2 Parker discloses the second lower end region is distal from the first lower end region in the step ladder configuration (as shown in fig. 30), the first and second lower support members engaging the base support region to support the ladder system (fig. 30).
	In regards to claim 3 Parker discloses the second lower end region is proximal to the first lower end region in the shelf ladder configuration (when 154 and 156 is folded at hinge 150), the upper support member and the first lower support member respectively engaging the elevated support region and the base support region to support the ladder system (in the configuration in fig. 30 and when 154 and 156 is folded at hinge 150 respectively).
	In regards to claim 4 Parker discloses said second pair of elongated side rails is parallel to said first pair of elongated side rails in the shelf ladder configuration (when 154 and 156 is folded at hinge 150), the second lower support member being distal from the base support region and not supporting the ladder system (by the design and 
	In regards to claim 5 Parker discloses the upper support member includes (38, 40, 66, 68, 70, 72, 74, 76 that makes up 16; fig. 1) a pair of inwardly-angled engagement regions (66 and 68) for engaging (intended use) an inside corner of the elevated support region, a pair of planar engagement regions (74 and 76) for engaging (intended use) a flat surface of the elevated support region and a pair of outwardly-angled engagement regions (38, 40, 70, 72) for engaging (intended use) an outside corner of the elevated support region (fig. 1).  Note that in light of the contradiction detailed in 112 indefiniteness rejection above, the numerals assigned to inwardly angled and outwardly angled are reversed in order to best examine claims 6-9 for best efforts to expedite prosecution).
	 In regards to claim 6 Parker discloses the pair of inwardly angled engagement regions define a channel (space formed between 70 and 72) having a stepped profile (steps resulting from regions 42, 46, 44, 48, 58, 60; fig. 1) with a plurality of paired engagement surfaces (70/72, 46/48, 38/40, 42/44 among others) for alternatively engaging (intended use) a plurality of elevated support regions with respective standardized sizes. 
	In regards to claim 7 Parker discloses a selected pair of the paired engagement surfaces is bounded by respective opposite side surfaces and is displaced by a predetermined depth from an adjacent pair of the paired engagement surfaces (as shown in fig. 1).

In regards to claim 11 Parker discloses a working cap apparatus (16) being disposed at the first upper end region and providing the upper support member (fig. 30), said working cap apparatus having opposite side regions (right and left hand sides of 16) being adjacent to the respective elongated side rails in said first pair (fig. 30) and including a pair of carabiner holders (see annotated drawings) for coupling (intended use) with opposite ends of a safety strap apparatus, wherein the elevated support region is captured between, and retained by, the upper support member and the safety strap apparatus (per indefiniteness above examiner assumes the non-positive recitation of the elevated support region).

    PNG
    media_image3.png
    484
    700
    media_image3.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, US (2018/0187489) as applied to claim 7 above.
In regards to claim 8 Parker does not disclose the exact values of depths, and ranges recited in claim 8. However, it would have been an obvious matter of design choice to modify the values of depths, and ranges to have a first range between one-eight inch and one inch, a second range between one-quarter inch and two inches, a third range between three-eighths inch and three inches or a fourth range between one-half inch and four inches, since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In addition, the sizes as claimed would act similar to the other shapes disclosed. A person of ordinary skill in the art would find that adapting said sizes would provide for accommodating standard size blocks for better more stable engagement.


    PNG
    media_image4.png
    86
    414
    media_image4.png
    Greyscale

Furthermore, Parker does not disclose the first lower support member includes a second non-skid surface material for enhancing the engagement with the base support region, wherein the second lower support member includes a third non-skid surface material for enhancing the engagement with the base support region. 
However, while Parker does not explicitly disclose non-skid material on the first and second lower support members, examiner alternatively presents (A) Official Notice that rubber is old and well-known in the art to be used on ladder feet such as the first and second lower support members of Parker for their known and predictable function of preventing unwanted and unsafe conditions of ladder slippage and (B) that it has been held that a mere duplication of parts, such as the duplication of the rubber material used on the upper support member 16, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  A person of ordinary skill in the art would duplicate the rubber material used on the upper support member 16 onto the first and second lower support members also for their known and predictable function of preventing unwanted and unsafe conditions of ladder slippage.
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, US (2018/0187489) as applied to claim 1 above, and further in view of Tamez, US (2017/0130529).
In regards to claims 11 and 12 (if it was found that claim 11 positively recites the elevated support region) Parker does not disclose a safety strap, wherein the elevated support region is captured between, and retained by, the upper support member and the safety strap apparatus.
However, Tamez teaches the elevated support region (120; fig. 9) is captured between, and retained by, the upper support member (26) and the safety strap apparatus (122) (claim 11).
the safety strap apparatus has an adjustable length (via buckle shown in fig. 9) for securing an engagement of the upper support member and the safety strap apparatus with a periphery of the elevated support region (fig. 9) (Claim 12).

    PNG
    media_image5.png
    603
    510
    media_image5.png
    Greyscale


	In regards to claim 13 Parker discloses said working cap apparatus includes a hardware tray, a drill holder, a pliers holder, a screwdriver holder, a tape measure holder and a magnet element for attracting ferromagnetic objects and defines a channel for supporting a selected workpiece (see annotated drawings).

    PNG
    media_image6.png
    536
    716
    media_image6.png
    Greyscale

Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, US (2018/0187489) as applied to claim 1 above, and further in view of Wing enterprises WO (2012/115963) (provided in IDS).
In regards to claims 14 Parker does not disclose a support platform … being adjustable between a stowed position … and a deployed position.

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the support platform of Wing onto the ladder system of Parker for the predictable result of providing for a spacious surface onto which a user can stand at an elevated height to perform work more comfortably.
In regards to claim 15 Parker and Wing do not explicitly teach the predetermined distance is between two feet and four feet. However, it would have been an obvious matter of design choice to modify the distance between the platform and the upper end region to be two feet and four feet, since such a modification would have involved a mere change in the placement/size/shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was 
In regards to claim 19 Wing teaches a coupling assembly (156) having a first coupling member (right hand side 156) being disposed at a first predetermined region of a selected side rail of said first pair (as shown in fig. 4A) and being rotatably coupled (at pin 152) with the proximal end region of said support platform (fig. 4A), a second coupling member (left hand side 156) being disposed at a second predetermined region of the selected side rail that is separated from the first predetermined region by a preselected distance (as shown in fig. 4A), and an elongated coupling member (154) having a proximal end region being rotatably coupled with said second coupling member and a distal end region defining an elongated channel (through which 160 travels) for receiving an extension coupling member (160) extending from a side region of the distal end region of said support platform, the extension coupling member traveling within the elongated channel as said support platform transitions between the stowed position and the deployed position (figures 4B and 4A respectively).
Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634